PER CURIAM.
Appellant was charged by information with aggravated assault. He was tried non-jury, found guilty and sentenced to the state penitentiary for two years.
The sole point for our consideration is whether or not the evidence was sufficient to prove the requisite intent by the appellant to commit an assault.
The evidence revealed that the victim, Henry Gonzalez, was shot in the groin while at his service station on November 25, 1972. Gonzalez testified that the shot was fired by the appellant, after the latter called him to his car, which had just pulled into the station. Gonzalez stated he was shot as he walked towards the appellant’s car, approximately six to eight feet away.
Another eyewitness, Luis Delavin, testified that he saw the appellant aim a revolver, after putting his arm on the window of the car, and shoot the victim.
The appellant then testified in his own behalf. He stated that he purchased the pistol for his personal defense. On the date in question, appellant testified he went *134to the station to show Mr. Gonzalez his weapon, and he did not know how the gun had discharged.
At the conclusion of the evidence, the trial judge entered his finding of guilt. On appeal, the finding of the trial judge is entitled to the weight of a jury. Padron v. State, Fla.App. 1953, 153 So.2d 745. In this case, the trial judge believed those facts most damaging to the appellant as established by the evidence, and he reached a conclusion unfavorable to him. See- Spataro v. State, Fla.App.1965, 179 So.2d 873.
Therefore, for the reasons stated, the judgment and sentence are affirmed.
Affirmed.